Citation Nr: 1827815	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  14-35 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right lower extremity varicose veins.

2.  Entitlement to a rating in excess of 10 percent for left lower extremity varicose veins.

3.  Entitlement to a compensable initial rating for tinea pedis.

4.  Entitlement to a compensable initial rating for hypertension.

5.  Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980 and from June 1981 to June 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The extensive medical evidence associated with the Veteran's claims file subsequent to the October 2014 supplemental statement of the case is duplicate of records already considered by the RO, is duplicative of evidence previously of record, or is not pertinent to the Veteran's claim for service connection for glaucoma.  Accordingly, the Veteran's claim for service connection for glaucoma is ready for Board review.  See 38 C.F.R. § 20.1304(c) (2017).   

The Board notes that subsequent to certification of the Veteran's claims to the Board, the Veteran was provided VA examinations for rating purposes of his varicose vein and hypertension disabilities.  Although the RO has not issued a supplemental statement of the case, the RO did review the examination reports and additional VA treatment records and issued a rating decision readjudicating the Veteran's increased rating claims.  As a review of the examination reports and VA treatment records reveal that the findings are duplicative of past VA examination reports/treatment records, and as the newly obtained evidence has been reviewed by the RO, the lack of a supplemental statement of the case is not prejudicial to the Veteran.  Accordingly, the varicose vein and hypertension claims are ready for Board review.  See 38 C.F.R. § 19.37(b) (2017).   

The appeal for an increased rating for tinea pedis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's varicose veins of the lower extremities have not been productive of persistent edema (with or without stasis pigmentation or eczema) at any time during the appeal period.

2.  Although the Veteran's hypertension requires continuous medication for control, his blood pressure has not demonstrated diastolic pressure predominantly 100 or more, a history of diastolic pressure predominantly 100 or more, nor systolic pressure predominately 160 or more.

3.  The Veteran has not been shown to have glaucoma at any time since discharge from service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right lower extremity varicose veins have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2017).

2.  The criteria for a rating in excess of 10 percent for left lower extremity varicose veins have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2017).

3.  The criteria for a compensable evaluation for hypertension have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.118, Diagnostic Code 7101 (2017).

4.  The criteria for service connection for glaucoma have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C. §§ 5103, 5103A (2012), and implemented at 38 C.F.R. § 3.159 (2017), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

The duty to notify has been met.  The appellant has not alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No such arguments have been raised.  In light of the foregoing, nothing more is required.

The Veteran's service treatment records (STRs), private medical records and VA treatment records have been associated with the record.  The Veteran has been provided VA medical examinations.  The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  

The Board is satisfied that the RO properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Varicose Veins

A June 2003 rating decision granted the Veteran service connection and a noncompensable rating for bilateral varicose veins.  The Veteran submitted his claim for an increased rating in April 2009.  An October 2014 rating decision granted the Veteran separate 10 percent ratings for varicose veins of each lower extremity, effective from April 2009.  For the period on appeal, the Veteran is in receipt of separate 10 percent ratings for right and left varicose veins.  

Varicose veins are rated under Diagnostic Code 7120.  Under Diagnostic Code 7120, a 10 percent rating is warranted for intermittent edema of extremity, or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent rating is warranted for varicose veins manifested by persistent edema, incompletely-relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating requires persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating warrants persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating requires massive board-like edema with constant pain at rest.

The Board notes that a rating in excess of 10 percent under DC 7120 requires persistent edema.

Review of the medical records reveals that the Veteran has not had persistent edema during the period on appeal.  On VA examination in September 2014 the Veteran reported cramping pain and denied swelling.  The VA examiner stated that the Veteran had no edema or ulcerations of the lower extremities.  The extensive VA treatment records indicate that the Veteran did not have any edema of the lower extremities and the November 2017 VA examination report does not reflect any edema of the lower extremities.  

The Board notes that the Veteran has complained of leg pain or cramping.  The Veteran's aching with prolonged standing/walking is contemplated by the 10 percent ratings currently assigned.  As listed above, the ratings for varicose veins, in excess of 10 percent requires edema.  As noted, the Veteran has not had persistent edema in either lower extremity.   

At no time during the appeal period has the Veteran met the criteria for a rating in excess of 10 percent for varicose veins of either lower extremity.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, a rating in excess of 10 percent for varicose veins of either lower extremity is not warranted.  

III.  Hypertension

The July 2009 rating decision on appeal granted the Veteran service connection and a noncompensable rating for hypertension.  Service connection was granted effective from April 2009.  The Veteran appealed the noncompensable rating assigned.

The Veteran's service-connected hypertension evaluated as noncompensable under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under DC 7101, a 10 percent rating is warranted where diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or the individual has a history of diastolic pressure of predominantly 100 or more and requires continuous medication for control.  For a 20 percent rating, diastolic pressure must be predominantly 110 or more or systolic pressure must be 200 or more.  A 40 percent rating requires diastolic pressure predominantly 120 or more, and a 60 percent rating requires diastolic blood pressure to be predominantly 130 or more.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31 (2017).

A September 2014 VA examination report notes that the Veteran was on continuous medication, with generally good control of his blood pressure.  The examiner noted that the Veteran did not have a history of diastolic blood pressure predominately 100 or more.  She further noted that the Veteran's hypertension did not impact his ability to work.  

A July 2017 hypertension disability benefits questionnaire indicates that the Veteran did not have a history of diastolic blood pressure elevation ot predominantly 100 or more.  

On VA examination in November 2017, the Veteran was noted to be taking continuous medication for hypertension.  The examiner reported that the Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  She further noted that the Veteran's hypertension did not impact his ability to work.  

The numerous blood pressure readings in the record indicate that the Veteran does not exhibit diastolic pressure of predominantly 100 or more or systolic pressure of predominantly 160 or more.  Within the record the Veteran did have a handful of diastolic pressure readings over 100 prior to the period on appeal.  However, the majority of diastolic pressure readings were under 100.  As such, the Veteran cannot be said to have a history of diastolic pressure predominantly 100 or more.  Thus, a 10 percent rating is not warranted.

At no time since the grant of service connection has the Veteran met the criteria for a compensable rating for hypertension.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Therefore, a compensable initial rating for hypertension is not warranted.  

IV.  Glaucoma

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303. 

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012).

The Veteran first submitted a claim for service connection for a glaucoma disability to VA in April 2009. 

The Veteran's STRs contain no diagnosis of glaucoma.  The Veteran's eyes were examined several times during service due to a pre-service right eye injury, yet the Veteran was not found to have glaucoma.  During service the Veteran reported that his family had a history of glaucoma.  

A June 1999 private eye examination report makes no reference to glaucoma.   

The Veteran's extensive VA treatment records make no reference to glaucoma.

On VA examination in August 2014, the Veteran reported that he had never been treated for glaucoma.  The only eye diagnoses were a macular scar of the right eye and right eye amblyopia. The VA examiner noted that the Veteran did not have any signs of glaucoma.  His eye pressures were normal and his optic nerves were pink, healthy and without any cupping. 

The Board has considered the Veteran's lay statements asserting that he has glaucoma that is due to service.  However, the Board finds the Veteran's lay statements are of no probative value.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran has ever had glaucoma, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). 

In the absence of proof of a current disability there is no valid claim of service-connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Review of the record fails to show any medical or other probative evidence that the Veteran has experienced glaucoma at any time during the pendency of this appeal.  Accordingly, service connection is not warranted for glaucoma.


ORDER

Entitlement to a rating in excess of 10 percent for right lower extremity varicose veins is denied.

Entitlement to a rating in excess of 10 percent for left lower extremity varicose veins is denied.

Entitlement to a compensable initial rating for hypertension is denied.

Entitlement to service connection for glaucoma is denied.


REMAND

The Veteran seeks a compensable initial rating for tinea pedis.  As explained below the medical evidence of record does not sufficiently describe the medications the Veteran has used to treat his tinea pedis.  See Warren v. McDonald, 28 Vet. App. 194, 197 (2016) (holding that the types of systemic treatment that are compensable under DC 7806 are not limited to "corticosteroids or other immunosuppressive drugs"; rather, compensation is available for "all systemic therapies that are like or similar to corticosteroids or other immunosuppressive drugs"); see also Johnson v. Shulkin, 862 F.3d 1351, 1354-56 (Fed. Cir. 2017) (finding that "[t]he structure and content of DC 7806 make clear that it contemplates two types of therapy, "systemic therapy" and "topical therapy"; and noting that "the use of a topical corticosteroid could be considered either systemic therapy or topical therapy based on the factual circumstances of each case").

The September 2014 VA examination report appears to indicate that the Veteran was taking Lamisil in pill form for a total duration of six weeks or more in the prior 12-month period.  However, the other medical evidence of record indicates that the Veteran was using topical Lamisil cream rather than oral Lamisil to treat his tinea pedis.  Additionally, the November 2017 VA examination report notes that the Veteran was using Lamisil to treat his tinea pedis, but did not specify whether in oral or cream form and did not report the frequency of treatment.  The Board notes that the evaluation of tinea pedis for rating purposes depends on, among other things, whether the treatment is oral or topical and on the length of the treatment.  See 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813.  The Board finds that the VA examination reports of record are insufficient for determining the appropriate rating for the Veteran's tinea pedis.  Accordingly, the Veteran must be provided a new VA tinea pedis examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's updated VA treatment records and associate them with the electronic claims file.

2.  Thereafter, schedule the Veteran for appropriate VA examination to determine the current nature and level of severity of his service-connected tinea pedis.  The Veteran's claims file must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.

The examiner should elicit a full history from the Veteran, including information concerning the duration of any oral medication treatments for his tinea pedis.   

The examination should also include any necessary diagnostic testing or evaluation and all clinical findings should be reported in detail, including specifically the size and location of any affected areas, identification and description of any related scarring, the types of therapy and treatment required, and any functional impairment caused.

After obtaining a complete medical history of the Veteran's tinea pedis, VA examiner is asked to identify all medications (i.e. topical creams and oral medications) used to treat the Veteran's condition throughout the pendency of the appeal, so from April 22, 2009, forward. 

For each medication identified, the examiner is asked to: 

(1) Note the duration of the treatment (if possible); and 

(2) Offer an opinion as to whether the medication can be classified as a "systemic" therapy. 

If any medication taken for the Veteran's tinea pedis is determined to be a "systemic" therapy, the VA examiner is also asked to:

Offer an opinion as to whether any "systemic" therapy is "like or similar to corticosteroids or other immunosuppressive drugs." 

The examiner should provide rationales for all opinions and conclusions reached. 

3.  After completing the above, readjudicate the Veteran's claim.  If the benefit sought remains on appeal, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) that includes review of all evidence received since the October 2014 SSOC.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


